DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending.   Claim 3 is amended.  Claims 1, 2, 4, 6, 10-11 and 14-19 are withdrawn as being drawn to a non-elected species or invention.  Claims 3, 5, 7-9, 12-13 and 20 are examined on their merits.       


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   



Rejections Maintained 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 3, 5, 7-9 and 20 under 35 U.S.C. 103 as being unpatentable over Popov US 2015/0125539 (5/3/2012) in view of Palasis et al WO 2000/032238 (6/8/2000) (1/3/2018 IDS) and  Cohen et al WO 1992/005778 (4/16/1992) (3/5/2020 IDS) is maintained.        
Popov teaches core shell particles in which a therapeutic agent can be fenofibrate (see 0245]). (See [0085]).  The shell can be polyvinyl alcohol polymer and Popov teaches that polyvinyl alcohol at 
Popov does not teach a drug that is crystals specifically with a crystal size of less than 1 micron.  Popov does not teach that the polymer is cross-linked.  These deficiencies are made up for with the teachings of Palasis et al. and Cohen et al. 
Palasis et al (Palasis) teaches a drug crystal encapsulated by a polymer.  (See Palasis Example 1).   The average diameter of the crystals is up to 200 microns which overlaps with the less than or equal to 0.65 microns called for in instant claim 8. (See Palasis Example 1).  Palasis also expressly teaches a size of about 1 to about 50 microns which is closer to the claimed less than 0.65 microns. (See page 7, lines 5-15).  Palasis provides for the controlled and localized delivery of therapeutic agents to target locations within a mammalian body.  The invention makes use of crystals of such therapeutic agents to slow and/or control the rate of release.  (See Palasis Example 4).  
Cohen et al. teaches core-shell particles with cross-linked alginate.  (See page 2, lines 1-14).  Cohen teaches that cross-linked alginate is commonly used in the art because of its biodegradability and ability to cross-link in water in mild conditions.  (See page 2, lines 1-14).  Cohen teaches that the cross-linking occurs in the presence of water and can occur in mild conditions that are sufficiently mild that even cell encapsulation is possible.  Cohen teaches cross-linked alginate as called for in instant claims 3 and 5. (See page 2, lines 1-14).    
prima facie obvious for one of ordinary skill in the art making the Popov composition to use fenofibrate because it would have been obvious to one of ordinary skill in the art to try any of the specifically taught pharmaceutical agents as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  The selection of a specific drug is considered prima facie obvious depending on the desired condition/symptoms to be treated.  It would also have been obvious to utilize alginate in the core because it is taught to be a useful binder in Popov.
It would have been prima facie obvious for one of ordinary skill in the art making the Popov composition to have a drug crystal embedded in a polymer as taught by Palasis in order to control the delivery and release of the crystals in the body as taught by Palasis.
It would have been prima facie obvious for one of ordinary skill in the art making the Popov composition to use cross-linked alginate and to have water in the core to enable this cross-linking as  taught by Cohen in order to have a cross-linking that can occur in mild conditions and can stabilize the particles and be biodegradeable as taught by Cohen.



The rejection of claims 12-13 under 35 U.S.C. 103 as being unpatentable over Popov US 2015/0125539 (5/3/2012) in view of Palasis et al WO 2000/032238 (6/8/2000)(1/3/2018 IDS) and Cohen et al WO 1992/005778 (4/16/1992) (3/5/2020 IDS) as applied to claims 3, 5, 7-9 and 20 and further in view of Cohen et al. US 5494682 (2/27/1996)(Cohen II) is maintained.      
The teachings of Popov in view of Palasis and Cohen are described supra.  The teachings of Popov in view of Palasis and Cohen do not teach ionically cross-linked polymers wherein the ionic crosslinks comprise an alkaline earth metal cation.  

It would have been prima facie obvious for one of ordinary skill in the art making the Popov in view of Palasis, Richard and Cohen composition to have a drug crystal embedded in a ionically cross-linked polymer that comprises magnesium ions as taught by Cohen II in order to have the additional stability of the polymer and delivery vehicle as taught by Cohen II.



Response to Arguments
          Applicants’ comments of December 23, 2020 have been reviewed and are not found to be persuasive.  
Applicants argue that the properties of the invention as recited in claim 3 are believed not to be disclosed by the prior art.  Applicants also argue that there is no motivation to combine any of the pieces of prior art applied in the rejection and the combinations are all made with impermissible hindsight.  Applicants question why a skilled artisan would look from Popov to Cohen to use an alginate coating instead of PVA.  Applicants assert that Palasis would not be looked to because it discloses no core-shell particles at all but instead coats stents and devices and uses larger crystals than those 
Applicants also assert that the proposed combination would not result in the invention as claimed.  Applicants generically assert that all combinations would not be enabled and it is impossible to define exactly what would result from the combination of references because there is no direction in any of them as to how they might be combined.  Applicants also assert that none of the prior art references disclose a hydrophobic material.
It would not have been obvious to employ the alginate polymers in Cohen in the cores of particles comprising hydrophobic drug crystals because the results would have been unpredictable.  
Applicants assert that one of the advantages of its invention is an initial lag time during which very little hydrophobic drug is released (corresponding to the time when the poly(vinyl alcohol) shell is 
Applicants also assert that the invention meets an important need not met by the prior art because the invention allows for the formation of core-shell particles comprising small crystals of a hydrophobic drug, which provides significant advantages over other compositions.  
Thus, the combination of Popov, Palasis and Richard fails to teach or make obvious claim 3.  Since all of the remaining claims depend from claim 3 they all incorporate this feature and are patentable as a result.
	

	Applicants’ arguments are not found to be persuasive.  
Applicants’ argument regarding there being no motivation to combine any of the pieces of prior art applied in the rejection is not found to be persuasive.  Applicants do not address the motivation for the combination of the teachings in the references.  Applicants’ failure to address the motivation does not make it any less powerful, however.   
As described in the rejection above, the use of alginate would be motivated and considered by a skilled artisan because it is expressly taught in Popov to be a good binder.   It would have been prima facie obvious for one of ordinary skill in the art making the Popov composition to have a drug crystal embedded in a polymer as taught by Palasis in order to control the delivery and release of the crystals in the body as taught by Palasis.  Palasis provides this helpful teaching even though it is primarily focused on coatings stents and devices and uses larger crystals than those claimed.  Palasis is prior art for all that it teaches and this would not be lost on an ordinarily skilled artisan, who is a skilled formulator.

It is also not persuasive that there is no reasonable expectation of success.  Respectfully, the Examiner notes that Applicants have not provided any evidence that there can be no reasonable expectation of success.  In the absence of evidence to the contrary, and in light of the considerable advantages to be gained by combining the teachings of the references, it does appear that there is a reasonable expectation of success.  By not addressing all of the motivations laid out in the rejection, Applicants do not address these advantages either.  
Applicants’ arguments do not take into account the normal desire of scientists or artisans to improve upon what is already generally known.  
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.  
With respect to Applicants assertion of the lack of enablement, respectfully Applicants have not provided specifics or evidence to support this assertion.  Applicants have not submitted any evidence that teaches or suggest that the combined teachings would not work.  Applicants are asserting inoperability and these assertions of inoperability MUST be accompanied by evidence of the inoperability.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements 
Applicants’ assertion that the prior art does not disclose hydrophobic materials is also not persuasive because Popov teaches several hydrophobic drugs.  The drugs clofibrate and fenofibrate are hydrophobic drugs that are described as suitable for the Popov composition.  Applicants’ assertion is contradicted by their own specification and claims, which describe fenofibrate as a hydrophobic drug. (See instant claim 7 and Popov [0245]).  
Applicants’ assertion that Popov teaches the reverse of the claimed invention is also not found to be persuasive.  Popov teaches the hydrophobic drug fenofibrate in a PVA polymer.  There is motivation to replace the PVA polymer with cross-linked alginate, as described in the rejections above (more stability and biodegradability).   This is not the reverse of the instantly claimed invention.
Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
With respect to Applicants assertion of unexpected results, the properties are taught by the prior art references and are not unexpected.  
With respect to Applicants assertion of unexpected results, the concept of the delayed release of a hydrophobic drug does not appear to be unexpected.  It would be expected that hydrophobic drugs 
Applicants do not appear to have shown the unexpectedness of this result.   Thus, Applicants do not appear to have established that there is something unexpected in the unexpected properties that they claim.  Figure 13a and Example 7, cited by Applicants, does not have much in the way of comparative data.  Thus the data provided shows that the invention works but there is no comparison to the prior art.  
Evidence that the invention works is not evidence that the data is unexpected.   Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  
It is simply unclear how a delayed release of a hydrophobic drug is unexpected.  Thus Applicants have not established the unexpected results that they are asserting.  For this same reason, Applicants’ argument that the claimed properties of the invention are believed not to be disclosed by the prior art is also found to be unpersuasive. 

Specifically, Applicants’ response does not establish that a) the need persisted and was so recognized by those skilled in the art.  Applicants’ response also does not establish that the long-felt need was not satisfied by another before Applicants  b) the response cannot be said to fulfill b as you argue that the art recognizes this.





Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


                                                                                                                                                                                                  
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616